Citation Nr: 1101385	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-11 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for pulmonary 
sarcoidosis (lung condition).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals, excision of cyst, left maxillary sinus, to include 
chronic sinusitis (cyst residuals).

3.  Entitlement to an evaluation in excess of 10 percent for 
trigeminal neuropathy, due to maxillary surgery (facial 
numbness).

4.  Entitlement to an evaluation in excess of 10 percent for 
meralgia paresthetica, right thigh (thigh numbness).

5.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to October 
1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent evaluation for 
lumbosacral strain; continued the noncompensable ratings for cyst 
residuals, facial numbness, thigh numbness, and lung condition; 
and denied service connection for erectile dysfunction and 
hypertension.

The Veteran was originally scheduled to testify at a Travel Board 
hearing before the in July 2010; however, he withdrew his hearing 
request in a March 2010 letter.

The issues of service connection for erectile dysfunction and 
hypertension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pulmonary sarcoidosis is characterized by 
pertinent pulmonary function testing values no worse than FEV-1 
of 90 percent predicted and an FEV-1/FVC of 78 percent predicted.

2.  The Veteran's residuals, excision of cyst, left maxillary 
sinus, to include chronic sinusitis, are characterized by fungal 
sinusitis requiring outpatient surgery in September 2006 and 
occasional headaches since.

3.  The Veteran's trigeminal neuropathy, due to maxillary 
surgery, is characterized by facial numbness.

4.  The Veteran's meralgia paresthetica, right thigh, is 
characterized by persistent numbness.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent, but no more, evaluation for 
lung condition are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6399-
6603 (2010).

2.  The criteria for an evaluation in excess of 10 percent for 
cyst residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
6513 (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
facial numbness are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8205 (2010).

4.  The criteria for an evaluation in excess of 10 percent for 
thigh numbness are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 
8599-8529 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in August 2005 that was 
issued prior to the initial RO decision in this matter and 
provided information as to what evidence was required to 
substantiate the claims and of the division of responsibilities 
between VA and a claimant in developing an appeal.  Moreover, the 
Veteran received an additional letter dated March 2006 that 
informed him of what type of information and evidence was needed 
to establish a disability rating and effective date.  The claims 
have since been readjudicated in the February 2008 statement of 
the case.  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  The Veteran was also afforded appropriate VA 
examinations which include all findings and opinions necessary to 
resolve the issues on appeal.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




Increased Rating - Lung Condition

In a July 1985 rating decision, the RO granted service connection 
for lung condition, evaluated as noncompensably (0 percent) 
disabling, effective November 1, 1984.  The Veteran again filed a 
claim for an increased rating on March 16, 2005.  The May 2006 
rating decision continued the noncompensable evaluation.

The Veteran's lung condition is currently evaluated under 
Diagnostic Code 6399-6603.  See 38 C.F.R. § 4.97.  In order to 
warrant a compensable rating, the Veteran's lung condition must 
be characterized by forced expiratory volume in one second (FEV-
1) of 71- to 80-percent predicted, or forced expiratory volume in 
1 second/forced vital capacity (FEV-1/FVC) of 71 to 80 percent; 
or diffusion capacity of carbon monoxide, single breath [DLCO 
(SB)] 66- to 80-percent predicted.  

At the time of the January 2006 examination, the Veteran reported 
no current respiratory complaints.

In December 2007, the Veteran underwent a VA examination in 
conjunction with this claim.  At that time he complained of no 
current symptoms associated with this disease.  The examiner 
ordered a pulmonary function test to evaluate lung function and 
degree of disability.  These results show the Veteran's FEV-1 was 
90.2 percent predicted and FEV-1/FVC was 78 percent.  The 
Veteran's DLCO was not recorded.  The examiner found these 
results to be normal for the Veteran's age, height, race, and 
gender.  This FEV-1/FVC measurement warrants a 10 percent 
evaluation under DC 6600.  38 C.F.R. § 4.97.  

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a 10 percent evaluation.  
The record shows a FEV-1/FVC of no worse than 78 percent, which 
is within the 71 to 80 percent range necessary for a 10 percent 
evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 6603.   By 
contrast, the Veteran's FEV-1 was no worse than 90.2 percent 
predicted, which is insufficient to warrant a compensable rating.  
As such, the Board determines that preponderance of the evidence 
is in favor of the assignment of a 10 percent evaluation, but no 
more, for lung condition.  38 C.F.R. § 4.7.

The Board finds that, at no time during the pendency did the 
Veteran's lung condition warrant an evaluation in excess of 10 
percent.  Hart, 21 Vet. App. 505.  As such, staged rating is not 
warranted.

Increased Rating - Cyst Residuals

In a July 1985 rating decision, the RO granted service connection 
for cyst residuals, evaluated as noncompensably (0 percent) 
disabling, effective November 1, 1984.  The Veteran again filed a 
claim for an increased rating on March 16, 2005.  The May 2006 
rating decision continued the noncompensable evaluation.  In a 
February 2008 rating decision, the disability evaluation was 
increased to 10 percent, effective March 16, 2005, the date the 
Veteran's claim for an increased rating was received by the RO.

The Veteran's cyst residuals are currently evaluated under 
Diagnostic Code 6513 for chronic maxillary sinusitis.  See 38 
C.F.R. § 4.97.  The next higher evaluation of 30 percent is 
available for sinusitis characterized by three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

In January 2006, the Veteran underwent a VA medical examination 
in conjunction with this claim.  At that time he was diagnosed 
with chronic sinusitis.  

VA treatment records from June 2006 diagnosed the Veteran with 
fungal sinusitis and found no evidence of systemic infection.  
Records from August 2006 confirmed a finding of left maxillary 
fungal sinusitis and recommended antrostomy.

In September 2006, the Veteran underwent sinus surgery to remove 
concreted fungal substance from the left maxillary sinus.  This 
was the third sinus surgery since 1972 and the only surgery since 
the Veteran filed a claim for increased compensation.  Later that 
month, the Veteran's sinus cavity was debrided.  No scars or 
purulence were noted during the October 2006 follow-up visit.

In September 2007, the Veteran reported a sinus headache lasting 
for one week.

In December 2007, the Veteran underwent another VA medical 
examination in conjunction with this claim.  At that time, the 
Veteran reported a history of near-constant non-incapacitating 
episodes of sinusitis, each lasting one or two days, 
characterized by headache, purulent discharge, and sinus pain.  
However, he reported that since his surgery in September 2006 and 
beginning consistent medication, he no longer had sinus 
infections, but still suffered from headaches once a week.  The 
medications prescribed include an antihistamine and a 
corticosteroid, not antibiotics.  

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a 10 percent evaluation.  
The record shows that since his September 2006 surgery, his 
sinusitis has well-controlled with non-antibiotic medication.  
Furthermore, this one flare-up requiring outpatient surgery is 
not the equivalent of the three or more incapacitating episodes 
per year required for a higher evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  The record does not show three or more 
incapacitating episodes per year of sinusitis or more than six 
non-incapacitating episodes per year of sinusitis.  As such, the 
Board determines that preponderance of the evidence is in against 
the assignment of an evaluation of 30 percent for cyst residuals.  
38 C.F.R. § 4.7.

To the extent that the Veteran's cyst residuals currently 
manifest as weekly headaches, there is no indication that these 
headaches are the equivalent of a migraine condition with 
bimonthly prostrating attacks that would warrant a separate, 
compensable evaluation for that symptom under Diagnostic Code 
8100.  38 C.F.R. § 4.124a.  

The Board finds that, at no time during the pendency did the 
Veteran's cyst residuals warrant an evaluation in excess of 10 
percent.  Hart, 21 Vet. App. 505.  As such, staged rating is not 
warranted.



Increased Rating - Facial Numbness

In a July 1985 rating decision, the RO granted service connection 
for facial numbness, evaluated as noncompensably (0 percent) 
disabling, effective November 1, 1984.  The Veteran again filed a 
claim for an increased rating on March 16, 2005.  The May 2006 
rating decision continued the noncompensable evaluation.  In a 
February 2008 rating decision, the disability evaluation was 
increased to 10 percent, effective March 16, 2005, the date the 
Veteran's claim for an increased rating was received by the RO.

The Veteran's facial numbness is currently evaluated under 
Diagnostic Code 8205, for paralysis of the fifth (trigeminal) 
cranial nerve.  See 38 C.F.R. § 4.124a.  The next higher 
evaluation of 30 percent is available for severe incomplete 
paralysis of the trigeminal nerve.

In January 2006, the Veteran underwent a VA medical examination 
in conjunction with this claim.  At that time, the examiner found 
numbness in a 3mm area near the left medial portion of the 
vermillion border on the upper lip.  He was diagnosed with 
partial hypesthesia of the upper lip.

In December 2007, the Veteran underwent a VA examination in 
conjunction with this claim.  At that time he was found to have 
decreased sensation in the second division of the trigeminal 
nerve above the upper lip on the left and pain.

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a 10 percent evaluation.  
The record shows pain, numbness, and decreased sensation along 
the trigeminal nerve above the left side of the upper lip.  There 
is no indication that the Veteran is unable to move his lip as a 
result.  As such, the Board finds that the Veteran's symptoms are 
more accurately described as moderate than severe.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8205.  For these reasons, the 
Board determines that preponderance of the evidence is in against 
the assignment of an evaluation of 10 percent for facial 
numbness.  38 C.F.R. § 4.7.

The Board finds that, at no time during the pendency did the 
Veteran's facial numbness warrant an evaluation in excess of 10 
percent.  Hart, 21 Vet. App. 505.  As such, staged rating is not 
warranted.

Increased Rating - Thigh Numbness

In a July 1985 rating decision, the RO granted service connection 
for thigh numbness, evaluated as noncompensably (0 percent) 
disabling, effective November 1, 1984.  The Veteran again filed a 
claim for an increased rating on March 16, 2005.  The May 2006 
rating decision continued the noncompensable evaluation.  In a 
February 2008 rating decision, the disability evaluation was 
increased to 10 percent, effective March 16, 2005, the date the 
Veteran's claim for an increased rating was received by the RO.

The Veteran's thigh numbness is currently evaluated under 
Diagnostic Code 8599-8529.  See 38 C.F.R. § 4.124a.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify the 
basis for the rating assigned; the additional code is shown after 
the hyphen. 38 C.F.R. § 4.27.  The Board notes that 10 percent is 
the maximum evaluation available under Diagnostic Code 8529.  
Higher evaluations are available under 8526 for paralysis of the 
anterior crural nerve (femoral), as evidenced by paralysis of the 
quadriceps extensor muscles.  Under that diagnostic code, a 20 
percent evaluation is warranted for moderate paralysis of the 
quadriceps extensor muscles.

In January 2006, the Veteran underwent a VA spine examination.  
At that time, he complained of associated right thigh numbness.  
The examiner noted numbness to light touch in the right inner 
thigh.  Likewise, VA outpatient treatment records note persistent 
complaints of numbness in the right thigh.  In November 2006, the 
Veteran described a "burning" pain in the right lateral thigh.

In December 2007, the Veteran underwent a VA examination in 
conjunction with this claim.  At the time, the Veteran reported 
persistent pain in his right thigh since he left service.  A few 
times of year when he does extensive walking, the pain will 
radiate down to the knee and extend to the lateral femoral 
cutaneous nerve and the buttocks.  The examiner opined that it 
was likely that the numbness was fixed in the thigh and that the 
episodic radiation was secondary to lumbar disc disease.

Based on the evidence described above, the Veteran's symptoms 
most nearly approximate the criteria for a 10 percent evaluation.  
The record shows continued reports of numbness of the right 
thigh.  However, the record does not show any associated 
difficulty with the quadriceps extensor muscles, much less 
moderate paralysis of the quadriceps extensor muscles.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8526.  For these reasons, the 
Board determines that preponderance of the evidence is in against 
the assignment of an evaluation of 10 percent for thigh numbness.  
38 C.F.R. § 4.7.

The Board finds that, at no time during the pendency did the 
Veteran's thigh numbness warrant an evaluation in excess of 10 
percent.  Hart, 21 Vet. App. 505.  As such, staged rating is not 
warranted.

Extraschedular Considerations

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization. Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  
Evaluations in excess of those assigned are provided for certain 
manifestations of the service-connected lung condition, cyst 
residuals, facial numbness, and thigh numbness, but the medical 
evidence reflects that those manifestations are not present in 
this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
disorders.  As the rating schedules are adequate to evaluate the 
disability, referral for extraschedular consideration is not in 
order.


ORDER

A rating of 10 percent, but no higher, for pulmonary sarcoidosis 
is allowed.

A rating in excess of 10 percent for residuals, excision of cyst, 
left maxillary sinus, to include chronic sinusitis is denied.

A rating in excess of 10 percent for trigeminal neuropathy, due 
to maxillary surgery is denied.

A rating in excess of 10 percent for meralgia paresthetica, right 
thigh, is denied.
	




	(CONTINUED ON NEXT PAGE)


REMAND

Increased Rating - Lumbosacral Strain

The most recent VA spine examination was performed in January 
2006 nearly five years ago.  VA treatment records from January 
2007 note a decrease in flexion and extension, but the 
measurements are not given.  Likewise, VA records from February 
2007 note a decreased range of motion.  It is unclear whether 
this noted decrease is reflected in the January 2006 examination 
or suggests a worsening of the Veteran's symptoms.  Therefore, 
the Board believes another VA examination is warranted to 
determine the current level of disability.  See, e.g., Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination).  Additionally, the December 
2007 neurological examination indicated that evaluation for a 
disc disability may be appropriate.

Service Connection - Erectile Dysfunction and Hypertension

The Veteran alleges that he suffers from erectile dysfunction and 
hypertension, both of which he claims began in service.

In disability compensation (service connection) claims, the VA 
must provide a VA medical examination when certain conditions are 
met.  Specifically, these four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Veteran has reported that he has been controlling his 
hypertension with medication for several years and that he 
continues to have problems with erectile dysfunction.  See e.g., 
July 2006 Notice of Disagreement.  Thus, there is competent lay 
evidence of recurrent symptoms.  Additionally, private treatment 
records from July 1992 diagnosed the Veteran with erectile 
dysfunction.

Regarding in-service incurrence, the Veteran's service treatment 
records from the mid-1970s note a history of borderline 
hypertension and complaints of difficulty obtaining an erection, 
which the Veteran then stated had occurred for the prior two 
years.  

Thus, there is evidence of current disabilities and in-service 
occurrences.  However, there is no medical opinion discussing a 
nexus between the two.  Therefore the competent medical evidence 
currently of record is insufficient to establish whether the 
Veteran's erectile dysfunction and/or hypertension are due to his 
military service.  Thus, medical examinations are necessary 
before the Board can make a decision on these claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the current severity 
of his lumbosacral strain.  His claims folder 
should be available to the examiner and 
reviewed in conjunction with the 
examinations.  The report should set forth 
all objective findings regarding his back 
condition, particularly the current severity 
of symptoms, including range of motion.  The 
examiner is also asked to comment on the 
presence of Intervertebral Disc Syndrome.

2.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for an appropriate VA 
examination to determine the onset and/or 
etiology of any erectile dysfunction.  All 
indicated tests and studies should be 
accomplished and clinical findings should be 
reported in detail.  The claims folder should 
be made available to and reviewed by the 
examiner.  Based on a review of the records 
contained in the claims file and the 
examination results, the examiner is asked to 
address the following questions: 
   
a.  Does the Veteran have erectile 
dysfunction? 

b.  If the examiner finds that the 
Veteran has erectile dysfunction, then 
he or she should opine whether it is at 
least as likely as not that such a 
disorder originated during service, or 
was otherwise caused by any incident 
that occurred during service?

A complete rationale should be given 
for all opinions.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative. 

3.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for an appropriate VA 
examination to determine the onset and/or 
etiology of any hypertension.  All indicated 
tests and studies should be accomplished and 
clinical findings should be reported in 
detail.  The claims folder should be made 
available to and reviewed by the examiner.  
Based on a review of the records contained in 
the claims file and the examination results, 
the examiner is asked to address the 
following questions: 
   
a.  Does the Veteran have hypertension? 

b.  If the examiner finds that the 
Veteran has hypertension, then he or 
she should opine whether it is at least 
as likely as not that such a disorder 
originated during service, or was 
otherwise caused by any incident that 
occurred during service?

A complete rationale should be given 
for all opinions.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative. 

4.  Thereafter, readjudicate the issues of 
entitlement to service connection for 
erectile dysfunction and hypertension.  If 
the determination(s) remains adverse to the 
Veteran, please furnish the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it, before returning the case to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


